Citation Nr: 0912280	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill) beyond March 29, 
2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1985 to 
February 1986 and from December 1986 to March 1990.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 decision in which the RO denied the Veteran's 
request for an extension of the delimiting date for Chapter 
30 benefits.  In June 2000, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2006.

A July 2007 letter informed the Veteran that his hearing was 
scheduled in July 2007.  Although the hearing notification 
was not returned by the U.S. Postal Service as undeliverable, 
the Veteran failed to report for the scheduled hearing, and 
has not requested rescheduling of the hearing.  As such, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).  


FINDINGS OF FACT

1.  The Veteran had active service from August 1985 to 
February 1986 and from December 1986 to March 1990; it is 
neither claimed nor shown that he had additional active duty 
after March 27, 1990.

2.  The delimiting date for the Veteran's education benefits 
was established as March 29, 2000.

3.  The evidence does not show, and the Veteran does not 
contend, that a physical or mental disability prevented him 
from completing an educational program prior to his basic 
statutory delimiting period.



CONCLUSION OF LAW

The claim for extension of the delimiting date for receiving 
educational assistance benefits under Chapter 30, beyond 
March  29, 2000, is without legal merit.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In connection with the claim on appeal, the Veteran and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the Veteran.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See 
also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) 
(the provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter).

II.  Analysis

The Veteran seeks an extension in his delimiting date for 
using his educational assistance benefits.  The basic facts 
are not in dispute.  The Veteran had two periods of active 
duty; the second period ending March 27, 1990.  The Veteran 
essentially argues that he was entitled to his Chapter 30 
benefits since the beginning of his second enlistment 
(December 1986), but was not allowed to use the benefits and 
should, therefore, be allowed to use the benefits now.  

The law provides a ten-year period of eligibility during 
which an individual may use his entitlement to educational 
assistance benefits; that period begins on the date of the 
Veteran's last discharge from active duty.  38 U.S.C.A. § 
3031 (West 2002); 38 C.F.R. § 21.7050 (2008).  There is no 
evidence or allegation that the Veteran had any active duty 
after March 27, 1990.  

The Board notes  that an April 1991 VA education award found 
that the Veteran was eligible for Chapter 30 benefits until 
the delimiting (or termination date) of March 29, 2000.  
While the Board notes that-based on the date of separation 
on the Veteran's Department of Defense Form 214 (Certificate 
of Release or Discharge From Active Duty), the delimiting 
date should have been March 28, 2000, a day earlier-the fact 
remains that the delimiting date for the Veteran's education 
benefits was established as May 29, 2000. 

The governing legal authority provides that an extended 
period of eligibility may be granted when it is determined 
that the Veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the Veteran's willful 
misconduct.  38 U.S.C.A. § 3031(d); 38 C.F.R. 
§ 21.7051(a)(2).  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  Id.  

As noted above, the veteran does not assert that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability.  Rather, it is 
the Veteran's contention that he was eligible for benefits 
earlier.  The law, however, does not provide for an extension 
of educational assistance benefits due to an earlier 
eligibility date.  The Veteran was discharged from active 
duty in March 1990 and has had 10 years to use his Chapter 30 
benefits.  
 
The Board understands and appreciates the Veteran's desire to 
continue his education.  However, in the present case, it has 
not been established or even suggested that the Veteran had a 
physical or mental disability that precluded a program of 
education during his basic Chapter 30 delimiting period-the 
only authorized basis for extending the delimiting date under 
the governing legal authority, as noted above.

As, under these circumstances, there is no legal basis for 
extension of the Chapter 30 delimiting period past March 29, 
2000, the Veteran's claim must be denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for extension of the delimiting date for 
educational assistance benefits under Chapter 30, beyond 
March 29, 2000, is denied.



____________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


